Title: To Thomas Jefferson from Joseph Yznardi, Sr., 12 July 1805
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                  
                     Exmo Señor 
                     
                     Madrid y Julio 12. de 1805.
                  
                  Muy Señor mio de mi mayor respecto: Mi ultima fué en 25. de Mayo despues de la qual la adjunta es Copia de ella, y no habiendo ocurrido otra cosa, que es manifestarle à V.E. empiesa ntra Vandera à supir agravios por Corsarios Franceses y Españoles haciendo yo las defemas oportunas por lo respectivo à mi distrito como todo lo aviso à ntro Secretario de Estado por esta misma ocasion.
                  Hace Tres dias visité à este Dn. Pedro Ceballos con el fin de descubrir lo que pudiese y habiendole representado como reflexiones particulares mias los Efectos que podrian causax la determinado y total negativa à Mr. Munroès me respondió qe. confiava muchisimo enla verdadera Amistad del Presidente y su pacifico Corazon, evitando una desavenencia desagradable que considero esmi deber comunicarlo à V.E. como qe. existo con el mayor anelo deseando no ver ese Pais embuelto con los Efectos de una Guerra; y Mtras tengo el honor de repetir à V.E. mis respectos y rogar à Dios Que su vida dilatados Años Exmo. Señor BLM à V.E su Obediente Servidor
                  
                     J. Yznardy 
                     
                  
               